 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       No. 1:15-cr-00286-DAD-BAM
12                     Plaintiff,
13          v.                                       STIPULATION AND ORDER
14   HAITHAM EID HABASH and,
     MAJED BASHIR AKROUSH,
15
                       Defendants.
16

17
            Plaintiff United States of America, by and through its counsel of record, and Defendants
18
     Habash and Akroush, by and through their counsel of record, hereby stipulate as follows:
19
            1.     The parties agree to maintain the January 7, 2019, hearing date, which was
20
                   previously set in connection with defendant Habash’s motion to disclose grand
21
                   jury transcript (Doc. 331), solely for the purpose of a status conference as to both
22
                   the defendant and co-defendant Majed Bashir Akroush.
23
            2.     Time has previously been excluded to and through January 7, 2019.
24
     ////
25
     ////
26
     ////
27
     ////
28
                                                     1
 1   IT IS SO STIPULATED.

 2   DATED:     December 7, 2018.   Respectfully submitted,

 3                                  McGREGOR W. SCOTT
 4                                  United States Attorney

 5                                  /s/ Karen A. Escobar___________________
                                    KAREN A. ESCOBAR
 6                                  Assistant United States Attorney
 7

 8   DATED:     December 7, 2018.

 9                                  /s/ Shaun Khojayan
                                    SHAUN KHOJAYAN
10                                  Counsel for Haitham Eid Habash
11

12   DATED:     December 7, 2018.

13                                  /s/ Marc Days
                                    MARC DAYS
14                                  Counsel for Majid Bashir AKROUSH
15

16

17                                  ORDER
18        Having reviewed the stipulation of the parties, IT IS SO FOUND AND ORDERED.
19
     IT IS SO ORDERED.
20
21     Dated:   December 7, 2018                      /s/ Barbara   A. McAuliffe        _
22                                                UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28
                                              2
